Case 19-11644-amc           Doc 76      Filed 04/03/19 Entered 04/03/19 15:35:53                    Desc Main
                                        Document     Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                        :
In re:                                                  :       Chapter 11
                                                        :
CHERRY BROS., LLC,                                      :       Case No. 19-11644-amc
                                                        :
                          Debtors.1                     :
                                                        :

                           NOTICE OF APPEARANCE AND
                    REQUEST FOR SERVICE OF NOTICES AND PAPERS
         PLEASE TAKE NOTICE that the attorneys set forth below hereby appear as proposed

counsel for the Official Committee of Unsecured Creditors (the “Committee”), pursuant to

Section 1109(b) of the United States Bankruptcy Code, 11 U.S.C. §§ 1101-1532 (the

“Bankruptcy Code”), and request, pursuant to Rules 2002, 9007 and 9010(b) of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), that all notices given or required to

be given in the above-captioned cases and all papers served or required to be served in the

above-captioned cases, be given to and served upon the undersigned attorneys, at the addresses

set forth below:

Justin K. Edelson                                           Christopher A. Ward
POLSINELLI PC                                               POLSINELLI PC
222 Delaware Ave, Suite 1101                                222 Delaware Ave, Suite 1101
Wilmington, DE 19801                                        Wilmington, DE 19801
Telephone: 302.252.9020                                     Telephone: 302.252.9020
Email: jedelson@polsinelli.com                              Email: cward@polsinelli.com

         PLEASE TAKE FURTHER NOTICE that pursuant to Section 1109(b) of the Bankruptcy

Code, the foregoing request includes not only the notices and papers referred to in the

Bankruptcy Rules and sections of the Bankruptcy Code specified above, but also includes


1         The Debtors in the above-captioned chapter 11 cases, along with the last four digits of each Debtor’s
federal tax identification number, are: Cherry Bros., LLC (0061); and C. Bros Holdings, LLC (3923). The principal
place of business of the Debtors is 707 N. Valley Forge Road, Suite 102, Lansdale, Pennsylvania 19446.



68054370.1
Case 19-11644-amc         Doc 76   Filed 04/03/19 Entered 04/03/19 15:35:53            Desc Main
                                   Document     Page 2 of 2



without limitation, any order, notice, application, complaint, demand, motion, petition, pleading,

request, disclosure statement or plan of reorganization, and any other document brought before

the Bankruptcy Court with respect to these cases and any related proceedings, whether formal or

informal, whether written or oral and whether transmitted or conveyed by mail, delivery,

telephone, electronic mail or otherwise filed or made with regard to the above-captioned cases

and proceedings herein.

         PLEASE TAKE FURTHER NOTICE that neither this notice nor any later appearance,

pleading, claim, or suit shall waive any right to: (1) challenge the jurisdiction of the Bankruptcy

Court to adjudicate any matter, including, without limitation, any non-core matter; (2) have final

orders in non-core matters entered only after de novo review by the District Court; (3) trial by

jury in any proceeding so triable in these cases or any case, controversy or proceeding related to

these cases; (4) have the District Court withdraw that reference in any matter subject to

mandatory or discretionary withdrawal; or (5) any other rights, claims, actions, setoffs, or

recoupments to which the Creditors are or may be entitled to, in law or in equity, all of which

rights, claims, actions, defenses, setoffs and recoupments are expressly reserved.

Dated: April 3, 2019                                 POLSINELLI PC
       Wilmington, Delaware
                                                     /s/ Justin K. Edelson
                                                     Justin K. Edelson (Pa. Bar No. 207783)
                                                     222 Delaware Ave, Suite 1101
                                                     Wilmington, Delaware 19801
                                                     Telephone: (302) 252-9020
                                                     Facsimile: (302) 397-2728
                                                     Email: jedelson@polsinelli.com
                                                     -and-
                                                     Christopher A. Ward
                                                     222 Delaware Ave, Suite 1101
                                                     Wilmington, Delaware 19801
                                                     Telephone: (302) 252-9020
                                                     Facsimile: (302) 397-2728
                                                     Email: cward@polsinelli.com

                                                     Proposed Counsel to the Committee


68054370.1
